                              UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                      SOUTHERN DIVISION


NADIA JUDITH BIJAOUI,                                                     18-4110


                        Plaintiff,
          vs.                                           OPINION AND ORDER SCREENING
                                                         CASE AND GRANTING LEAVE TO
CA DEPARTMENT OF SOCIAL SERVICES;                                        AMEND
YORK RISK SERVICES GROUP; and
WELLCOMP MANAGED CARE,

                        Defendants.


        On August 31, 2018, plaintiff Nadia Bijaoui ("Plaintiff), appearing pro se, filed a
complaint("Complaint") alleging claims of negligence, deceit, fraud, and conspiracy against the
named defendants ("Defendants"). Doc. 1. Plaintiff asserts that this Court has jurisdiction over
this case because the amount in controversy exceeds $75,000 and the parties are citizens of
different states. SeelS U.S.C. § 1332(diversity jurisdiction).
        In her Complaint,Plaintiff alleges that the office of her primary treating physician in Sioux
Falls has contacted Defendants at least fifty(50) times through phone calls, emails, and faxes to
obtain authorization from Defendants for Plaintiffs medical treatments to which she is entitled

under Workers' Compensation and that Defendants have either denied or ignored these requests
for authorization. Addendum to Compl. 2. Plaintiff also alleges that Defendants have conspired
to deny Plaintiff medical treatment for her injuries covered under Worker's Compensation.
Addendum to Compl. 2.
        Plaintiff filed a motion to proceed without prepayment of fees ("IFP") and a financial
affidavit. Doc. 3, and a motion to electronically file documents. Doc. 4. The Court denied
Plaintiffs motion to electronically file documents and granted Plaintiffs motion to proceed IFP.
Doc. 6. Before the Court undertook its preservice review of Plaintiffs claims pursuant to 28
U.S.C. § 1915(e)(2)(B), the Court ordered Plaintiff to file a copy of the April 2017 stipulation
agreement that she referenced in her Complaint as an addendum to the Complaint. Plaintiff filed
a copy ofthe stipulation agreement("Stipulation Agreement")with the Court on October 11,2018.
Doc. 7.

   I.       Preservice Screening Under 28 U.S.C. 1915(e)(2)(B)
       Under § 1915(e)(2)(B), the Court must review the claims in the complaint to determine if
they are(1)frivolous or malicious;(2)fail to state a claim on which relief may be granted; or(3)
seek monetary relief against a defendant who has immunity. See 28 U.S.C. § 1915(e)(2)(B). A
complaint fails to state a claim upon which relief may be granted ifit does not plead "enough facts
to state a claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 570 (2007). A plaintiffs complaint "does not need detailed factual allegations. . . .[but]
requires more than labels and conclusions, and a formulaic recitation of a cause of action's
elements. . .."Id. at 555. "Factual allegations must be enough to raise a right to relief above the
speculative level." Id. When determining whether a complaint fails to state a claim upon which
relief may be granted, this Court "assumes as true all factual allegations in the pleadings,
interpreting them most favorably to the [pleader]." Magee v. Trustees ofHamline Univ., 747 F.3d
532, 534-35(8th Cir. 2014)(citation omitted).
       Because Plaintiff is proceeding pro se, her pleading must be liberally construed and her
Complaint,"however inartfully pleaded" is held "to less stringent standards than formal pleadings
drafted by lawyers...." Hughes v. Rowe,449 U.S. 5,9-10(1980)(quoting                 v. Kerner,404
U.S. 519,520(1972)). Such a complaint should not be dismissed for failure to state a claim unless
it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which
would entitle her to relief. Id. (citation omitted). A court, however, is not required to supply
additional facts for a pro se plaintiff, nor construct a legal theory that assumes facts which have
not been pleaded. See Stone v. Harry, 364 F.3d 912,914(8th Cir. 2004).
       In determining whether Plaintiff has stated a claim for reliefin this suit based on diversity
of citizenship jurisdiction, the Court shall apply the substantive law ofthe forum state. Archer v.
Pavement Specialist, Inc., 278 F.3d 845,846-47(8th Cir. 2002);see also Harms v. Cigna Ins. Co.,
421 F.Supp.2d 1225(S.D. 2006)(applying South Dakota common law to diversity case alleging
bad faith denial of workers' compensation benefits).
       A. Fraud and Deceit Claims

       In her complaint. Plaintiff alleges claims offraud and deceit against Defendant.

       SDCL § 15-6-9(b) requires that "[i]n all averments of fraud or mistake, the circumstances
constituting the fraud or mistake shall be stated with particularity. N.A. Truck & Trailer, 751
N.W.2d 710,713(S.D. 2008)(quoting SDCL § 15-6-9(b)). "Malice,intent, knowledge, and other
condition ofthe mind ofthe person may be averred generally." Id. "[A] pleading based on fraud
[or deceit] as a basis of recovery of damages must allege all the essential elements of actionable
fraud [or deceit] to be sufficient." Id. at 713-14 (quoting Holy Cross Parish v. Huether, 308
N.W.2d 575, 576(S.D. 1981)(citation omitted)). The essential elements of actionable fraud are:

       (T)hat a representation was made as a statement of fact, which was untrue and
       known to be untrue by the party making it, or else recklessly made; that it was made
       with intent to deceive and for the purpose ofinducing the other party to act upon it;
       and that he did in fact rely on it and was induced thereby to act to his injury or
        damage.

Id. at 713 {qyioting Northwest Realty Co. v. Colling, 82 S.D. 421, 433 (1966)). The elements of
the tort claim of deceit are:


        A representation made as a statement of fact, which is untrue and intentionally or
       recklessly made
       1. With intent to deceive for the purpose ofinducing the other party to act upon it;
       2. Reliance upon the untrue statement of fact;
       3. Resulting in injury or damage.

Id. at 714(quoting Guthmiller v. Deloitte & Touche, LLP,699 N.W.2d 493,498(S.D. 2005)).

The reason behind these heightened pleading standards in a fraud or deceit claim is due to the fact
that "fraud embraces a wide variety of potential misconduct," and as a result, there must be
"sufficient identification ofthe circumstances constituting fraud so that the defendant can prepare
an adequate answer to the allegations." Id.(quoting Dewwy v. Carey,72 F.R.D. 574,578(D.C.Pa.
1976)).

        The Court finds in examining Plaintiffs Complaint, that she has not alleged any false
representations made by Defendants that have caused her damages so as to permit Defendants the
opportunity to prepare an adequate answer to these allegations. Accordingly,Plaintiffs claims for
fraud and deceit fail to state a claim upon which relief may be granted.
        B. Negligence Claim
        In her Complaint, Plaintiff states that Defendants were negligent in denying and delaying
authorization for medical treatments to which she is entitled pursuant to the Stipulation Agreement
that was approved by a Workers' Compensation Administrative Law Judge.

        South Dakota has recognized a common law cause of action for bad faith failure of an
insurance carrier to provide workers' compensation benefits or payments. See Champion v. U.S.
Fid. & Guar. Co., 399 N.W.2d 320, 324(S.D. 1987); see also McDowell v. Citicorp, U.S.A., 734
N.W.2d 14, 19 (S.D. 2007). "An action for bad faith compensates an insured for the intentional
miseonduct of a defendant insurer as distinguished from merely negligent conduet." Jordan v.
Union Co., 771 F.Supp. 1031, 1033 (D.S.D. 1991)(citing Simkins v. Great West Cas. Co., 831
F.2d 792,793(8th Cir. 1987)). The conduct ofan insurer in denying a claim is deemed intentional
and in bad faith where there is (1) an absenee of a reasonable basis for denying the benefits and
(2)the insurer acts with knowledge or reckless disregard ofthe absenee of a reasonable basis. See
McDowell V. Citicorp U.S.A., 734 N.W.2d 14, 19(S.D. 2007); see also Brennan v. Western Nat.
Mut. Ins. Co., 125 F.Supp.2d 1152, 1154(D.S.D. 2001)(citing Champion,399 N.W.2d at 324).
       Plaintiffs claim for negligence cannot serve as a basis for a elaim of bad faith failure to
approve workers' eompensation benefits under South Dakota law. See Jordan, 111 F.Supp. at
1033. In addition. Plaintiff has not alleged facts to support that Defendants laeked a reasonable
basis for denying Plaintiffs benefits and that Defendants acted with knowledge or reckless
disregard of the absence of a reasonable basis for denying benefits. Aecordingly, Plaintiff has
failed to state a claim upon which relief may be granted.
       C. Civil Conspiracy
       Plaintiff alleges that Defendants have eonspired to deny Plaintiff medical treatment for
her injuries covered under Worker's Compensation. Addendum to Compl. 2.

       "A civil conspiracy is, fundamentally an agreement to commit a tort." Reuben C. Setliff,
in, M.D., P.C V. Steward, 694 N.W.2d 859, 866 (S.D. 2005). Under South Dakota law, the
elements of a eivil eonspiraey are:

   (1) Two or more persons;
   (2) An object to be accomplished;
   (3) A meeting ofthe minds on the object or course of action to be taken;
   (4) The eommission of one or more unlawful overt aets; and
   (5) Damages as the proximate result ofthe eonspiraey.
Id. A claim for civil conspiracy is not an independent eause of aetion, rather it is a "mechanism
for subjecting co-conspirators to liability when one of their members committed a tortious aet."
Selle V. Tozser, 786 N.W.2d 748, 756 (S.D. 2010)(quoting Beck v. Prupis, 529 U.S. 494, 503
(2000)(citation omitted)). A cause of aetion for eivil conspiracy is therefore "sustainable only
after an underlying tort claim has been established." Setliff, 694 N.W.2d at 866 (quoting Hanten
V. Sch. Dist. ofRiverview Gardens, 183 F.3d 799, 809(8tb Cir. 1999).

         As stated above, Plaintiff has failed to state a cause of action for an underlying tort and
therefore Plaintiff has failed to state a claim upon which relief may be granted as to her claim for
civil conspiracy. If Plaintiff elects to file an amended complaint, the Court will determine upon
reviewing the amended complaint whether Plaintiff has stated a claim for an underlying tort and
accordingly, whether Plaintiffs civil conspiracy claim shall proceed.

   II.      Leave to Amend

         Plaintiff fails to state a claim in her Complaint. However, her allegations suggest that she
may have a cognizable claim; she has merely failed to state it properly. Therefore,the Court grants
Plaintiff leave to amend her Complaint. Plaintiff may file an amended complaint that rectifies the
deficiencies outlined in this order. Plaintiff is cautioned that the filing of an amended complaint
replaces the original complaint and claims that are not realleged are deemed abandoned. In re
Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928 (8th Cir. 2005). The Court will
provide Plaintiff thirty(30) days from the date ofthis order to file her amended complaint, or her
case will be dismissed without prejudice.

         Accordingly, it is ORDERED:
         1. Plaintiffshall file an amended complaint within thirty(30)days ofthe date ofthis order
             and, if she fails to do so, her case will he dismissed without prejudice.


                 .is A
         Dated this       day of April, 2019.

                                                BY THE COURT:




                                                AuViuti
                                                ..awrenee L. Piersol
ATTEST:                                         United States District Judge
MATTHEW W.THIELEN,CLERK


         (SEAL)
